Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to the Specification – Minor informalities
Objection is made to the specification for minor informalities.
At [0038], Enterococci is misspelled as Eneterococci.  Correction is required.
At [0044], bacteriophage is misspelled as bacteriophase.  Correction is required.
At [0047], at the line reciting

    PNG
    media_image1.png
    45
    822
    media_image1.png
    Greyscale
, the phrase “two five” should be amended to either “two to five” or to “two – five.”  Correction is required.

Claim Objections – Minor Informalities
Objection is made to claim 60 for minor informalities at line 2:  Correction to “the final concentration of the copper ions” is suggested to overcome this objection.
	Objection is made to claims 43-62 for minor informalities:  The phrase “water soluble” is an adjectival phrase modifying the noun “salt,” but the word “water” is a noun, not an adverb or adjective.  Correction of “water soluble” to “water-soluble” is suggested to overcome this objection.



Independent Claims 43 and 52

    PNG
    media_image2.png
    474
    849
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    443
    851
    media_image3.png
    Greyscale

Claim 58 rejected under 35 USC §§ 112(b), 112(d)
Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 52 is limited in part by the step of adding “a peracid.”  Claim 52 does not recite, “adding one or more peracid compounds” or the like.  Applicant has not defined the article “a” as meaning “one or more.”  Accordingly, “a peracid” means a solitary peracid compound, e.g., peracetic acid or performic acid.  Claim 52, reciting the transitional phrase, “consisting of,” is closed to the addition of any unlisted agents, such as an additional peracid other than the solitary “a peracid”.  Claim 58, however, encompasses the addition of a combination of two different peracid compounds, peracetic acid and performic acid.  Accordingly, claim 58 fails to further limit claim 52.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Alternatively, claim 58 is rejected under 35 U.S.C. § 112(b) for it calls into question the proper construction of Applicant’s chosen transitional phrase “consisting of,” and/or the breadth of the claim 52-recited phrase, “a peracid.” 

Claim 61 rejected under 35 USC §§ 112(b), 112(d)
Claim 61 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 61 fails to further limit claim 52.  Claim 52 is limited in part by the step of adding “a … salt.”  Claim 52 does not recite, “adding one or more copper-containing salts” or the like.  Applicant has not defined the article “a” as meaning “one or more.”  Accordingly, “a copper-containing salt” means a solitary compound comprising, as in this case, a copper-containing cation, e.g., Cu2+, and an anionic counterion, e.g., sulfate.  Claim 52, reciting the transitional phrase, “consisting of,” is closed to the addition of any unlisted agents, such as an additional copper-containing salt other than the solitary “a … salt”.  Claim 61, however, implicitly1 encompasses the addition of a combination of two different copper-containing salts, e.g., a salt comprising monovalent copper ions, e.g., cuprous chloride, and a salt comprising divalent copper ions, e.g., copper sulfate or cupric chloride. Accordingly, claim 61 fails to further limit claim 52.
Alternatively, claim 61 is rejected under 112(b) for it calls into question the proper construction of Applicant’s chosen transitional phrase “consisting of,” and/or the breadth of the claim 52-recited phrase, “a … salt.” 

“[R]educing the concentration of microorganisms in [drinking] water”
Claims 43 – 62 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of claim 43 and claim 52 covers processes for reducing the concentration of microorganisms in drinking water.  Specifically, the claimed process requires inter alia the step of “adding the peracid … and the … copper-containing salt to the water … wherein the water is … drinking water.”  Unlike “raw water” drawn, for example, from a natural body of water or reservoir and fed as influent to a drinking water treatment plant, “drinking water” is generally understood to be the product of such drinking water treatment plants, aka potable water,2 generally regarded as safe for drinking by humans without further treatment, and containing very low levels of microbiological contamination.  It is unclear, given the purpose of the invention and the substantially microbe-free nature of drinking water, whether the peracid and copper-containing salt are added to “drinking water” or to an upstream water stream fed to a “drinking water” plant or treatment process, e.g., “raw water.”  See, for example, the Luna-Pabello publication at Fig. 1 sample location (a):  

    PNG
    media_image4.png
    440
    937
    media_image4.png
    Greyscale


“[A]queous solution of the peracid” in a claim reciting “consisting of”
Claims 52 – 62 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if “an aqueous solution of the peracid” recited in claim 52 (and claim 58) encompasses “an aqueous equilibrium mixture of acetic acid, hydrogen peroxide, peracetic acid and water” as disclosed at [0015].  While it is clear that “an aqueous solution of the peracid” comprises a peracid and water, given the closed nature of the “consisting of” transitional phrase, it is unclear in the case where the peracid is peracetic acid, for example, if addition of the “aqueous solution of the peracid” is open to the addition of hydrogen peroxide and acetic acid in equilibrium with the peracid.  Neither hydrogen peroxide nor acetic acid is a peracid or water.  This issue is not limited to the case where the peracid is peracetic acid, but touches any aqueous mixture of any other peracid which in aqueous form may dissociate to an acid and a peroxide compound.  Applicant, as its own lexicographer, has not expressly defined “an aqueous solution of [a] peracid” as encompassing such a mixture including the dissociated products, i.e., the corresponding acid and hydrogen peroxide of the peracid compound.

Construing Method Claims Reciting the Transitional Phrase, “consisting essentially of”
	The transitional phrase "consisting essentially of" limits the scope of a method claim to the specified steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  See also MPEP 2111.03.
By using the term "consisting essentially of," the drafter of a method claim signals that the invention necessarily includes the listed steps and is open to unlisted steps that do not materially affect the basic and novel properties of the invention.  A "consisting essentially of" claim occupies a middle ground between closed claims that are written in a "consisting of" format and fully open claims that are drafted in a "comprising" format. See Ex parte Davis, 80 USPQ 448, 449-50 (Pat. Off. Bd. App. 1948); Manual of Patent Examining Procedure § 2111.03 (6th ed. 1997).  
Claim construction of a claim reciting the transitional phrase “consisting essential of” necessarily requires a reasonable degree of certainty over not only what constitutes the “basic and novel characteristic(s)” of the claimed invention, but also a reasonable degree of certainty on the question of which unrecited steps do and do not materially affect the basic and novel characteristic(s) of the invention.  Should either of these attributes, i.e., the identity of the basic and novel characteristic of the invention and a standard or criterion of materiality, lack the requisite reasonable degree of certainty, the claim would fail to comply with §112(b) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
After construing claim 43 reciting “consisting essentially of” with whatever specificity and precision is warranted by the language of the claim and the evidence bearing on the proper construction, e.g., the original disclosure and what a PHOSITA would have understood the claim to mean, an object of examination is to determine whether the construed claim reads on the prior art.
	This application contains some inherent imprecision resulting from the use of the term "consisting essentially of."  It is possible that different examiners could reach different conclusions regarding whether the effect of a particular unlisted step in a prior art disclosure is material, and thus whether that prior art anticipates the claim.  That possibility, however, is a necessary consequence of treating anticipation as a question of fact subject to the “substantial evidence” standard of review in the PTO.  

Rejections Not Based on Prior Art
Claims 43-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s disclosure states that the copper-containing salt can be copper nitrate:

    PNG
    media_image5.png
    138
    420
    media_image5.png
    Greyscale

Regarding the “consisting essentially of” phrase, it is unclear whether a process meeting each limitation of claim 43, but one in which copper nitrate, a water-soluble copper-containing salt, is selected to meet the “adding … salt” limitation, would nevertheless fall outside the scope of claim 43 given Applicant’s argument that “nitrates that are present at the same time as transition metal ions and peracid and that slow the interaction of the copper ions and peracid” remove such a process from the scope of any of the current claims.  See Applicant’s Response filed 5/8/22 at page 8.3  Note, however, that an earlier and fuller development of the “nitrates” argument (see Response, 12/23/21 at page 7, bottom) suggests that Applicant’s 5/8/22 reference to “nitrates … that slow the interaction of the copper ions and peracid” was a reference to specifically Letartre’s disclosure of peracetic acid decomposition-delaying agent sodium nitrate and not nitrates generally.  See also Luna-Pabello at p130 disclosing other sodium salts identified as quenchers. 

Claim Construction of “final concentration”
	“[F]inal concentration” means the concentration of the peracid or of the copper-containing ions upon addition of the peracid or copper-containing ions, respectively, to the microorganism-containing water.  “[F]inal concentration” does not refer to the concentration of these species after the specified time period of maintaining contact between them and the microorganism-containing water, e.g., “for 5 – 180 minutes” as in claim 52.  See, for example, Applicant’s Example 1 at [0033]. 

“Basic and novel characteristic/s” of the Invention
Claims 43-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At filing, Applicant implied that the basic and novel characteristic of the use of a combination of a peracid, e.g., peracetic acid, and copper ions to disinfect water containing microorganisms was, compared to use of peracid alone, “a substantial reduction in the levels of indicator organisms at lower concentrations of [peracid, e.g.,] peracetic acid and at shorter contact times” [0014].4 
	On 12/23/21, Applicant asserted less specifically than at filing that the “basic and novel characteristic” of the peracid/copper ion disinfecting agent was “the decontamination [disinfection?] being performed by the peracid and copper ions.”
	On 5/8/22, Applicant asserted that the “basic and novel characteristic” of the peracid/copper ion-based disinfection method was the action of transition metals on peracids to increase “their antimicrobial action by, for example, promoting the formation of reactive species.”
	Whether a given step, e.g., addition of a substance not recited in a CEO claim, e.g., claim 43, has “materially affects” the basic and novel characteristics of the claimed invention, can be formulated as follows:
	Does the addition or presence of the unrecited substance or unrecited processing step “materially affect” any one of:
1) the magnitude of the reduction in the levels of indicator organisms made possible by the combined use of peracid and copper ions at a lower peracid concentration after shorter contact times,
2)  the concentration of peracid required to achieve the “substantial reduction” of indicator microorganisms at the shorter contact times, and
3) the contact time required to achieve the substantial reduction of indicator organisms at the lower peracid concentrations compared to microbial inactivation achieved by peracid without copper ions. 
	As noted above, one formulation of the basic and novel characteristic of the invention is the “substantial reduction” in the concentration of indicator organisms accomplished by using a combination of Cu ion and PAA compared to the reduction one could accomplish using the same concentration of PAA alone for the same contact time.  Absent a reasonably clear or reasonably precise understanding of just how substantial that additional reduction in indicator organism concentration must be, i.e., the further reduction accomplished by the inventive Cu/APP compared to the expected reduction accomplished by PAA alone, the basic and novel characteristic is also not known with a reasonable degree of certainty, any attempt at comprehending with a reasonable degree of certainty whether a given unlisted substance or step “materially affects” the basic and novel characteristic of the invention falls short of the requisite degree of certainty, and any claim reciting the phrase “consisting essentially of” must necessarily fall short of satisfying §112(b) demand for claim scope clarity.
	Applicant’s E. coli data – showing various levels of additional reduction in indicator organism concentration above and beyond the reductions accomplished by PAA alone without any added Cu ions – include “additional reductions” of at least about 1 unit log10 reduction, i.e., a 10-fold additional decrease in indication organism concentration).  Each of the double ended arrow examiner-annotations show this level of additional reduction of the invention compared to the prior art of PAA alone.  The data in the examiner’s rectangle at some conditions of the 15 minute contact time dataset was not considered insofar as these data do not fall within the scope of the claim 43 invention insofar as they do not show a reduction required by claim 43.5  
Applicant characterizes a “one to three additional log uni[t]” increase in microbial log reduction (compared to PAA alone) as a “significant increase” and the antimicrobial activity of the invention compared to PAA alone as “substantially increased by the addition of copper (II)” [0037]

    PNG
    media_image9.png
    652
    890
    media_image9.png
    Greyscale

	Applicant’s Enterococci data reported at Fig. 2 show conditions encompassed within the claim 43 invention:  Indicator organism concentration reductions as required by claim 43 step “b”, copper ions at a concentration of 0.1 ppm or 0.3 ppm within the claim 43 range of 0.01 – 10 ppm, and PAA concentration of 0.5 ppm within the claim 43 range of  0.1 – 20 ppm.  Applicant’s Enterococci data – showing various levels of additional reduction in indicator organism concentration above and beyond the reductions accomplished by PAA alone without any added Cu ions – include “additional reductions” of at least about 0.25 unit log10 reduction, i.e., at least about a 1.77-fold additional decrease in indication organism concentration).  Each of the double ended arrow examiner-annotations show this level of additional reduction of the invention compared to the prior art of PAA alone.  The data in the examiner’s rectangle at some conditions of the 15 minute contact time dataset was not considered insofar as these data do not show a reduction required by claim 43.6 
	Although none of the data shown in Fig. 2 appear to support an additional microbial concentration log unit reduction as high as 2, Applicant characterizes a “one to two additional log uni[t]” increase in microbial log reduction (compared to PAA alone) as a “significant increase” and the antimicrobial activity of the invention compared to PAA alone as “substantially increased by the addition of copper (II)” [0042].  Applicant does not state whether log unit reductions less than 1 log unit also demonstrate a “significant increase” in antimicrobial activity of the invention compared to PAA alone and  “substantially increased by the addition of copper (II).”




    PNG
    media_image10.png
    681
    911
    media_image10.png
    Greyscale

The Fig 3 data for bacteriophage reduction (not shown here) show a nearly 2 to about 5 log unit reduction in bacteriophage concentration above and beyond that accomplished by PAA alone.  Applicant characterizes such reductions as a “substantial increase” in antimicrobial activity [0047].
The discussion of the foregoing data supports the view that applicant deemed an at least 1 log unit reduction in indicator organism concentration by the invention (PAA / Cu ion) beyond that which could be achieved by the prior art’s use of PAA alone as a “substantial reduction” in organism concentration.
Claims reciting “consisting essentially of” are not rejected under §112(b) for failure to identify in the original disclosure the “basic and novel characteristics” of the invention, i.e., for providing a reasonably clear or reasonably precise understanding of the same, as an at least 1 additional log unit reduction in indicator organism concentration by using the PAA / Cu ion combination compared to the reduction that could be accomplished by using the prior art PAA alone at the same PAA concentration and same contact time.  Having provided a reasonably clear procedure for evaluating whether a “substantial increase” in antimicrobial inactivation is accomplished by using PAA / Cu ions compared to PAA alone, it was not necessary to have also provided a reasonably clear measure of the magnitude of lowered PAA concentrations at microbial concentration reductions the same as the prior art for the same contact time, in order to reasonably clearly define the “basic and novel characteristics” of the invention.  Similarly, it was not necessary to have also provided a reasonably clear measure of the magnitude of shorter contact times at microbial concentration reductions the same as the prior art and PAA concentrations the same as in the prior art in order to reasonably clearly define the “basic and novel characteristics” of the invention.
Applicant has not, however, provided the would-be practitioner of the claim 43 method a reasonably clear standard by which to determine whether an unrecited step or added substance “materially affects” the “basic and novel characteristics” of the invention.  All that can be said with certainty is that the inclusion of a sodium bisulfate, and by extension any of the other known quench substances, would have “materially affects” the claimed microbial inactivation method.
A separate basis for rejection of claims 44 – 48 under § 112(b) is this:  It is unclear how one ends the contact time period defined at claims 44 – 48, after 180 min, 90 min, 45 min, 20 min, or 10 min, respectively, without adding a quench substance which necessarily “materially affects” the basic and novel characteristics of the microbiological inactivation process.  This catch-22 situation stems from reciting curtailment of the contact time period and the requirement to exclude acts or materials that materially affect the basic and novel characteristics of the microbiological inactivation method, e.g., quench substances like sodium sulphate. 

Prior Art Rejections
	Claims 43 – 48, 50 – 51 are rejected under 35 U.S.C. §103 as unpatentable over Luna-Pabello.
Luna-Pabello LP describes a wastewater disinfection system and method particularly configured to reduce the concentration of faecal coliforms FC and helminth eggs HE p129.  LP teaches p129 it was known to disinfect biologically treated wastewater using PAA, described by LP as a quaternary mixture of peracetic acid, hydrogen peroxide, acetic acid, and water.  LP also teaches p129 it was known to disinfect biologically treated wastewater using Ag metal and Cu metal.  LP describes sodium thioglycolate p.130 and pentahydrated sodium thiosulfate p131 as quenchers for the PAA-induced microbial inactivation reaction.
LP describes treatment of settled activated sludge effluent p131 (sample port “(b)” of LP Fig. 1) of municipal wastewater7 with a mixture of PAA (quaternary mixture) / Ag ion / Cu ion.8  
Per study phase 3 of the settled activated sludge effluent ASE, the concentrations of Ag ion, Cu ion, and PAA were 0.1 mg/l, 1.0 mg/l, and 20 mg/l, respectively, or 
Ag ion: 	 0.1 ppm,
Cu2+ ion:	1.0 ppm, and
PAA		20 ppm 
The contact time was 10 min or 20 min.  A reasonable inference from LP’s description of the treatment scheme is that the PAA, Ag salt, and copper salt were added to the ASE substantially simultaneously then mixed at 100 rpm for the intended contact time,9 although for some experimental runs LP explicitly describes adding PAA first followed by Ag and Cu salts subsequently.10
	The results reported at LP Fig. 5 indicate a 3-1/2 log reduction of FC (5.5 to 2) in settled activated sludge effluent ASE after 10 min contact time with the disinfection treatment composition noted above.

    PNG
    media_image16.png
    477
    862
    media_image16.png
    Greyscale

In evaluating whether the presence of Ag ions, an “unlisted substance” not recited in claim 43 reciting a “consisting essentially of” transitional phrase, materially affects the basic and novel characteristics of the claim 43 invention, it appears that Ag ions do not, or would not have been expected by the PHOSITA to have materially affected any one of:
the “substantial reduction in the levels of indicator organisms” compared to PAA alone (without Cu ion or other transition metallic ions) at the same PAA concentration and same contact time; 
the lowering of the concentrations of PAA at which the same “substantial reductions in the levels of indicator organisms” can be achieved for the same contact time using PAA alone (without Cu ion or other transition metallic ions); and 
the shortening of contact times required to accomplish the same “substantial reduction in the levels of indicator organisms” at the same PAA concentration using PAA alone (without Cu ion or other transition metallic ions)
in view of the data presented below showing substantially the same microbial inactivation (represented by “viable HE”) by PAA / Ag ion combination (curve at below right) as by PAA alone (curve at below left).

    PNG
    media_image17.png
    549
    901
    media_image17.png
    Greyscale

The foregoing data indicate that treatment formulation with Ag ion at a relative proportion as high as 23%11, i.e., Ag:PAA of 0.6:2.0, did not materially affect12 microbial inactivation by PAA alone, as measured in this case by HE concentration reduction, so one of skill would not have expected Ag ion present on a relative mass basis of only 0.5%,13 i.e., LP’s embodiment of Ag:Cu:PAA of 0.1:1.0:20 discussed by the examiner above, to have material affected microbial inactivation by PAA / Cu alone at Cu:PAA of 1.0:20. 

	Alternatively, Claims 43 – 48, 50 – 51 are rejected under 35 U.S.C. §102(a)(2)14 as unpatentable over Luna-Pabello (“LP”).  
	Applicant presents claims reciting the phrase, “consisting essentially of.”  Method claims reciting the transitional phrase “consisting essentially of” is open to the performance of unrecited steps that do not “materially affect” the “basic and novel characteristic(s)” of the claimed method.  It is applicant’s burden to establish that a step practiced in a prior art method is excluded from the claims reciting “consisting essentially of.”  Ex parte Hoffman, 12, U.S.P.Q.2d 1061, 1063 (B.P.A.I. 1989).  Absent  disclosure in the specification as filed by Applicant of unrecited steps in a “consisting essentially of” claim that do not materially affect the basic and novel characteristics of the invention, the phrase “consisting essentially of” should be construed during examination as “comprising.”  MPEP 2111.03.
	Applicant’s specification as filed did not identify unrecited steps that do not materially affect the basic and novel characteristics of the invention.  Accordingly, per MPEP 2111.03, the phrase “consisting essentially of” is construed during examination as “comprising.”  The discussion of LP above is incorporated herein by reference.  Applicant’s use of copper ion and PAA to reduce the concentration of microorganisms reads on LP’s disclosure of Ag:Cu:PAA discussed at length above. 
Per claim 49, LP does not describe formulating a mixture of Ag salt, Cu salt, and PAA which is subsequently added to the settled activated sludge effluent (ASE).

Claims 52 – 62 are rejected under 35 U.S.C. §103 as unpatentable over Luna-Pabello in view of Orta de Velásquez.
Luna-Pabello LP describes a wastewater disinfection system and method particularly configured to reduce the concentration of faecal coliforms FC and helminth eggs HE p129.  LP teaches p129 it was known to disinfect biologically treated wastewater using PAA, described by LP as a quaternary mixture of peracetic acid, hydrogen peroxide, acetic acid, and water.  LP also teaches p129 it was known to disinfect biologically treated wastewater using Ag metal and Cu metal.  LP describes sodium thioglycolate p.130 and pentahydrated sodium thiosulfate p131 as quenchers for the PAA-induced microbial inactivation reaction.
LP describes treatment of settled activated sludge effluent p131 (sample port “(b)” of LP Fig. 1) of municipal wastewater15 with a mixture of quaternary mixture PAA / Ag ion / Cu ion.16  
Per study phase 3 of the settled activated sludge effluent ASE, the concentrations of Ag ion, Cu ion, and PAA were 0.1 mg/l, 1.0 mg/l, and 20 mg/l, respectively, or 
Ag ion: 	 0.1 ppm,
Cu2+ ion:	1.0 ppm, and
PAA		20 ppm 
The contact time was 10 min or 20 min.  A reasonable inference from LP’s description of the treatment scheme is that the PAA, Ag salt, and copper salt were added to the ASE substantially simultaneously then mixed at 100 rpm for the intended contact time,17 although for some experimental runs LP explicitly describes adding PAA first followed by Ag and Cu salts subsequently.18
	The results reported at LP Fig. 5 indicate a 3-1/2 log reduction of FC (5.5 to 2) in settled activated sludge effluent ASE after 10 min contact time with the disinfection treatment composition noted above.

    PNG
    media_image16.png
    477
    862
    media_image16.png
    Greyscale

The difference between the LB disclosure and the claim 52 invention is LB describes addition of Ag ion via a water-soluble silver-containing salt rather than Cu ion via a water-soluble copper-containing salt as required by claim 52.
Orta de Velásquez OdV describes a synergistic benefit in microbial inactivation by supplementing hydrogen peroxide with Cu ion (paragraph bridging p1212 with p1213)19 or with Ag ion (p1213)20 and by supplementing PAA with Ag ion (p1215).  Like LP, OdV does not describe supplementing PAA with Cu ion.
It would have been obvious to have omitted Ag ion in the Ag ion / Cu ion / PAA treatment mixture described by LB or to have substituted Cu ion for AG ion in the PAA/Ag ion treatment mixture described by OdV because one of skill would have expected a synergistic benefit in microbial inactivation by combining only Cu ion with PAA given the known synergistic effect of combining either Cu ion or Ag ion with hydrogen peroxide, as shown by OdV.  Alternatively, it would have been obvious to have substituted PAA for hydrogen peroxide in the microbial inactivation treatment mixture Cu ion / hydrogen peroxide because both transition metal ion-supplemented hydrogen peroxide and transition metal ion-supplemented PAA, itself comprising an aqueous equilibrium mixture of peracetic acid, acetic acid, hydrogen peroxide, and water, were known to be effective in microbial inactivation processes.

Indication of Subject Matter Not Rejected over Prior Art
Claim 49 requires combining the peracid and the copper-containing salt before the “adding” step (a).  LP teaches away from claim 49 insofar as LP describes the importance of adding PAA to the water to be treated before the metallic ions.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner is unaware of a prior art disclosure of a solitary copper-containing salt compound comprising both Cu+ and Cu2+ cations, and applicant has not disclosed the same in this application.
        2 See, for example, USP 5019516 to Wiese at col 1 line 32
        3 Applicant’s Response 5/8/22 at page 8: 
    PNG
    media_image6.png
    163
    819
    media_image6.png
    Greyscale

        4 Applicant’s original disclosure at [0014] (emphasis added):
        
    PNG
    media_image7.png
    242
    906
    media_image7.png
    Greyscale

        5 Last line of claim 43:
        
    PNG
    media_image8.png
    39
    690
    media_image8.png
    Greyscale

        6 Last line of claim 43:
        
    PNG
    media_image8.png
    39
    690
    media_image8.png
    Greyscale

        7 LP at p131:
        
    PNG
    media_image11.png
    148
    455
    media_image11.png
    Greyscale

        
        8 LP at p131:
        
    PNG
    media_image12.png
    76
    459
    media_image12.png
    Greyscale

        9 LP at p131:
        
    PNG
    media_image13.png
    72
    465
    media_image13.png
    Greyscale

        10 LP at p132:
        
    PNG
    media_image14.png
    278
    458
    media_image14.png
    Greyscale

        
        LP p137:
        
    PNG
    media_image15.png
    76
    464
    media_image15.png
    Greyscale

        11 0.6 ppm Ag / (0.6 ppm Ag + 2.0 ppm PAA) = ~23%
        12 The two curves depicted in the examiner-annotated clarification of LP’s Fig. 3, i.e., PAA alone and Ag:PAA, are substantially the same having similar sharply downward slopes and nearly identical data, i.e., 17.5 HE / l and 15 HE / l, respectively, as indicated by the examiner’s double ended arrow annotations. 
        13 Ag:Cu:PAA of 0.1:1.0:20 corresponds to a relative mass proportion of 0.5% Ag, i.e., 0.1 ppm Ag / (0.1 ppm Ag + 1.0 ppm Cu + 20 ppm PAA ) = 0.5%
        14 §102(a)(2):
        A person shall be entitled to a patent unless –
        
        (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
        
        15 LP at p131:
        
    PNG
    media_image11.png
    148
    455
    media_image11.png
    Greyscale

        
        16 LP at p131:
        
    PNG
    media_image12.png
    76
    459
    media_image12.png
    Greyscale

        17 LP at p131:
        
    PNG
    media_image13.png
    72
    465
    media_image13.png
    Greyscale

        18 LP at p132:
        
    PNG
    media_image14.png
    278
    458
    media_image14.png
    Greyscale

        
        LP p137:
        
    PNG
    media_image15.png
    76
    464
    media_image15.png
    Greyscale

        19 See also OdV at p1213 right column:
        
    PNG
    media_image18.png
    346
    418
    media_image18.png
    Greyscale

        20 OdV at p1213 (left column):
        
    PNG
    media_image19.png
    68
    411
    media_image19.png
    Greyscale